Citation Nr: 0928491	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a special apportionment of the Veteran's 
disability compensation benefits for his estranged spouse in 
an amount in excess of $500 per month.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to July 
2000.  The appellant is his estranged spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 special apportionment 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the appellant's claim for 
a special apportionment of the Veteran's compensation 
benefits on her behalf in the total amount of $500 per month.  

The Board remanded the case for additional development in 
July 2008.  The requested actions have been completed, and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran currently reasonably discharges his 
responsibility for the support of the appellant through 
support payments of $500 per month.

2.  The appellant has not demonstrated that hardship exists.


CONCLUSION OF LAW

The criteria for a special apportionment in excess of $500 
per month of the Veteran's VA benefits to the appellant are 
not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an increased 
special apportionment because of financial hardship.  She 
claims she is unable to work due to her physical disabilities 
and that she is burdened by significant medical expenses.
A Veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the Veteran's 
dependents, as long as such apportionment would not cause 
undue hardship to the Veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him, 
whereas an apportionment of less than 20 percent of the 
Veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.  In determining the 
basis for special apportionment, consideration is to be given 
to such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents on 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his dependents and the apportionment 
claimants.  38 C.F.R. § 3.451.  The special apportionment was 
designed to provide for an apportionment in situations where 
a Veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  

After considering all of the evidence of record in light of 
these regulations, the Board finds a special apportionment in 
excess of the $500 per month the appellant is already 
receiving is not warranted under 38 C.F.R. § 3.451 because 
the appellant has not demonstrated that hardship exists.  In 
this regard, the Board notes that the appellant's current 
income consists of disability benefits from the Social 
Security Administration in the amount of $655 per month, 
dependents education allowance  benefits through VA in the 
amount of $405 per month, as well as the current special 
apportionment payment of $500 per month.  This results in a 
total income of $1,560 per month.  On her most recent 
financial status form, she reported the following expenses: a 
rent or other housing expense of $0 per month, a food expense 
of $400 per month, a utilities expense of $400 per month, a 
telephone expense of $50 per month, a clothing expense of 
$100 per month, school expenses of $400 per month, and a 
house helpers expense of $100 per month.  These expenses 
total $1,450 per month.  She additionally asserts, in an 
August 2006 statement, that she has monthly medical expenses 
of $416.  

The Board notes that not all of these expenses appear 
reasonable.  The $100 monthly clothing cost and $400 per 
month food expense reported by the appellant just for herself 
appear questionably high, and the monthly "house helpers" 
expense is not shown to be a necessity.  Her claim of utility 
bills of $400 per month likewise appears questionably high 
and is unsubstantiated.  While the Board is not unsympathetic 
to the appellant's situation, she has submitted no 
documentation of any sort to support her assertion that her 
recent cancer diagnosis causes her an additional $416 monthly 
expense on a regular basis.

The Board has considered the appellant's various other 
contentions offered in support for an increased special 
apportionment, including her contentions that during their 
marriage the Veteran abused her, committed adultery, and 
pawned her jewelry, and that he has a gambling and drinking 
problem.  The veteran in turn argues that the appellant is 
not to be trusted, and he has submitted a copy of a police 
report which reflects that the appellant threatened him with 
a knife.  These allegations are irrelevant to the issue of 
whether the appellant is currently entitled to an increased 
special apportionment.  The appellant has also alleged that 
she currently pays the Veteran's debts on a monthly basis, 
however, this cost was not included in her financial 
statement.  In addition, she offers no proof that the 
veteran's debts would be considered to be one of her 
expenses, or that she has actually made payments on such 
debts.  

In light of these factors, the Board finds that the 
appellant's initial requirement under 38 C.F.R. § 3.451 of 
demonstrating hardship has not been met, and it is 
unnecessary to consider whether a higher apportionment would 
cause hardship upon the Veteran.  Accordingly, the appeal is 
denied.

The Board notes that this case involves a simultaneously 
contested claim. 38 C.F.R. § 20.3(p).  As a simultaneously 
contested claim, special procedural regulations are 
applicable.  Under 38 C.F.R. § 19.100, all interested parties 
will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101, upon the filing of a notice of 
disagreement (NOD) in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case (SOC).  Pursuant to 38 C.F.R. § 19.102, 
when a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A.  

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).

The record in this case shows that both the Veteran and the 
appellant were provided with a statement of the case, and 
both parties have been afforded opportunity to attend a 
hearing or to otherwise offer argument pertinent to the 
matter on appeal.  Thus, the RO has fully complied with the 
above-cited procedures.

The Board also finds that the notification and development 
requirements contained in the Veterans Claims Assistance Act 
of 2000 (VCAA) have been met.  The evidence of record shows 
that through RO correspondence VA has informed both the 
Veteran and the appellant of the evidence necessary to 
substantiate the claim, which is a simultaneously contested 
claim involving apportionment.  In September 2005, prior to 
the special apportionment decision on appeal, the RO sent 
VCAA letters to both the Veteran and the appellant.  VA has 
also has made reasonable efforts to develop the evidence from 
both parties, and as stated above, the record in this case 
shows the RO has fully complied with the special procedural 
requirements pertaining to simultaneously contested claims.  
Therefore, the Board finds that the notice and duty to assist 
requirements of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

A special apportionment of the Veteran's disability 
compensation benefits for his estranged spouse in an amount 
in excess of $500 per month is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


